Title: To James Madison from William Willis, 9 November 1805 (Abstract)
From: Willis, William
To: Madison, James


          § From William Willis. 9 November 1805, New Bedford. “I have to request the favor of you to enclose me one of the authenticated coppies of the affadavit of Benjamin B Mumford and Willm. B Bouen before Mr. Cathalan at Marseilles, the 5th of Feby. 1802. respecting the sailing of the Ship Pomona in my absence to France &c.
          “I suppose there are two of those Coppies in the office of State, authenticated, under Mr. Cathalans Seal of Office, as I sent one of them to Mr. Pinckney at Madrid to be forwarded to you, after he should read it, and the other I enclos’d you direct. One of those coppies is now become essentially necessary to me, in a weighty law suit, the tryal of which may come on in a few days. I therefore Sir request you to forward one of them, to me, at Boston as soon as you conveniently can.”
        